Citation Nr: 0119028	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  01-03 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana




THE ISSUE

Entitlement to an increased rating for status post arthrotomy 
of the left knee, currently evaluated as 10 percent 
disabling.




ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1961 to June 
1964.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied a rating in 
excess of 10 percent for left knee disability.


REMAND

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his service connected left knee 
disability.  In his VA Form 9 filing, received in March 2001, 
he complained that his left knee disability prevented him 
from climbing stairs, exercising or standing for prolonged 
periods of time.  The Board notes that his October 2000 VA 
joints examination report did not express, in terms of 
additional loss of degrees of motion, the extent of any 
functional loss of use of the left knee due to pain, 
incoordination, weakness, and fatigability with use.  See 
38 C.F.R. §§ 4.40 and 4.45 (2000); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Thus, the Board must remand this case as 
the examination report is inadequate for rating purposes.  38 
C.F.R. § 4.2 (2000).  See Abernathy v. Principi , 3 Vet. App. 
461 (1992).

The Board further notes that the veteran's October 2000 VA 
joints examination reported noted x-ray findings of 
degenerative joint disease of the left knee.  The currently 
assigned 10 percent rating under Diagnostic Code 5257 
contemplates slight recurrent subluxation or lateral 
instability under Diagnostic Code 5257, but not limitation of 
motion.  To date, the RO has not considered whether the 
veteran is 

entitled to a separate rating for arthritis with limitation 
of motion under Diagnostic Code 5003.  See VAOPGCPREC 9-98 
(August 14, 1998).  

The RO should ensure that all development warranted under the 
VCAA is completed.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Upon completion of any additional development, the RO should 
schedule the veteran for VA examination, with benefit of 
review of the claims folder.  Accordingly, this case is 
REMANDED for the following:

1.  The RO should contact the veteran and 
inquire as to where he has received 
treatment for his left knee disability 
since October 2000.  After obtaining any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of the veteran's 
treatment since October 2000.  Any records 
obtained should be associated with the 
claims file.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.   

3.  Following completion of the foregoing 
development, the RO should schedule the 
veteran for an orthopedic examination, 
with benefit of review of the claims 
folder, in order to determine the current 
nature and severity of his left knee 
disability.  In addition to describing any 
instability present, the examiner should 
also set forth the range of motion of the 
left knee specifying the degrees of 
motion.  The examiner must also 
specifically address the extent, if any, 
of functional loss of use of the left knee 
due to pain, incoordination, weakness, 
pain on flare-ups and fatigability with 
use.  If feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  If not 
feasible, this should be stated for the 
record together with the rationale.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
prior to the examination for review.

4.  Thereafter, the RO should readjudicate 
the claim on appeal.  In so doing, the RO 
should consider whether the veteran is 
entitled to a separate rating for left 
knee arthritis with limitation of motion 
under Diagnostic Code 5003-5010 as 
provided by VAOPGCPREC 9-98 (August 14, 
1998).  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

